Citation Nr: 9908698	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
June 1989 and from February 1991 to September 1991, with the 
latter period including service in the Southwest Asia theater 
of operations during the Persian Gulf War.

This appeal arises from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
PTSD.

As a preliminary matter, the veteran's July 1993 claim 
asserted entitlement to service connection for "[m]ental 
trauma caused by sexual harassment" without enumerating a 
specific psychological disorder.  VA is obligated to 
interpret veterans' claims broadly (see 38 C.F.R. § 3.102).  
Although there are no diagnoses of PTSD in the record, the 
medical evidence extant at the time of the March 1994 rating 
does contain diagnoses of dysthymia and major depression.  
Furthermore, a December 1993 VA examination discusses a 
possible association between diagnosed "[s]ingle [e]pisode" 
depression and the veteran's reported in-service experiences.  
The earliest rating decision addressing depression, in 
November 1995, denied service for major depression, but does 
not discuss dysthymic disorder diagnosed in an August 1995 VA 
examination or the association of symptoms to military 
experiences asserted by the veteran therein.  The veteran was 
informed of the November 1995 rating decision by letter that 
same month, and has not filed a notice of disagreement.  
Accordingly, no action with respect to that decision is 
required or appropriate.  See 38 C.F.R. § 20.201 (1998).  
However, the Board refers the issue of whether the veteran is 
entitled to service connection for dysthymic disorder to the 
RO for any development deemed appropriate and the issuance of 
a rating decision based on the veteran's July 1993 claim.



FINDING OF FACT

There is no competent medical evidence indicating that the 
veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  VA may pay compensation for "disability resulting 
from personal injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  Service connection for 
PTSD requires competent medical evidence establishing a 
"clear" diagnosis of that condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The veteran's service medical records from both periods of 
service have been reviewed and contain no diagnoses of PTSD 
or other psychological disability on entrance or separation 
examinations, histories provided by the veteran or in any of 
her treatment records.  Post-service medical evidence 
includes letters from Howard Community Hospital, in Kokomo, 
Indiana, reporting the veteran's treatment there for 
dysthymia beginning in January 1993, a December 1993 VA 
examination with a diagnosis of single-episode major 
depression, in remission, but ruling out PTSD based on the 
absence of certain diagnostic criteria, VA outpatient 
treatment records noting emotional dysfunction but containing 
no diagnoses of PTSD, and an August 1995 VA examination 
report which contains the examiner's impression that the 
veteran had dysthymic disorder and a personality disorder, 
not otherwise specified, but did not have PTSD.  A reference 
in a September 1997 VA examination notes a history of 
treatment for dysthymia continuing through that date.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran currently suffers from PTSD.  The only medical 
evidence directly addressing this issue, the VA examinations 
of December 1993 and August 1995, specifically find that PTSD 
may not currently be diagnosed.  The veteran has asserted her 
belief that she does suffer from PTSD, and reported during 
her August 1995 examination that "some people" had told her 
she did, while others told her she did not.  Lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since she 
has no medical expertise in this area, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the origin or development of her condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Moreover, even if the Board were to assume that the veteran's 
reference in August 1995 to "some people" advising her that 
she had PTSD referred to health care providers, her account 
of such a conclusion, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Accordingly, in the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for PTSD is not well grounded and must be denied 
on that basis.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


